Citation Nr: 1740784	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-21 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for gout, to include as secondary to a service connected disability.

2. Entitlement to service connection for hypertension, to include as secondary to a service connected disability.

3. Entitlement to service connection for arrhythmia/fibrillation.

4. Entitlement to service connection for sleep apnea.

5. Entitlement to service connection for diabetes.

6. Entitlement to a rating in excess of 20 percent for right knee instability.

7. Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease, status post meniscectomy and patella spurs.

8. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities. 

9. Entitlement to automobile and adaptive equipment or adaptive equipment only. 

10. Entitlement to a rating in excess of 10 percent for residuals of a surgical scar of the right knee.

11. Entitlement to an extension of the period of temporary total evaluation for the Veteran's right knee degenerative joint disease, status post meniscectomy and patella spurs.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from June to September 1988. 

This matter comes before the Board of Veterans' Appeals (Board) from the March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared at a May 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 

The issues of entitlement to service connection for hypertension, entitlement to service connection for arrhythmia/fibrillation, entitlement to service connection for sleep apnea, entitlement to service connection for diabetes, entitlement to a rating in excess of 20 percent for right knee instability, entitlement to a rating in excess of 10 percent for right knee degenerative joint disease, status post meniscectomy and patella spurs, entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities, and entitlement to automobile and adaptive equipment or adaptive equipment only,  entitlement to a rating in excess of 10 percent for residuals of a surgical scar of the right knee, and entitlement to an extension of the period of temporary total evaluation for the Veteran's right knee degenerative joint disease, status post meniscectomy and patella spurs are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's gout is not related to his military service.

2. The Veteran's gout was not caused by or aggravated by his service connected right knee disability.


CONCLUSION OF LAW

The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.310, 3.310. 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, a VCAA letters was sent to the Veteran in December 2011.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, a VA examination has been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in May 2015.  The purpose of the remand was to schedule the Veteran for a VA examination.  Upon remand, the Veteran underwent VA examinations in December 2015.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his gout, hypertension, and right knee disabilities.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited attorney.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

III. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran contends that his gout is caused by his right knee disability as he states that he is unable to exercise due to knee pain and has therefore developed gout as a result.  

Pursuant to the Board's May 2015 remand, the Veteran underwent a VA examination to determine the etiology of his gout in December 2015.  The examiner opined that the Veteran's gout is less likely than not incurred in or caused by an in-service event or illness.  The examiner explained that there is no evidence that the Veteran had gout while in service.  Additionally, the Veteran does not claim that gout is caused directly from his military service.  Thereby, service connection for gout on a direct basis is not warranted. 

Additionally, the examiner opined that the Veteran's gout is less likely than not proximately due to or the result of the Veteran's service connected right knee condition.  The examiner explained that gout is a biochemical result of excessive purine production and excretion.  Therefore, the examiner concluded that the Veteran's gout is not a result of his right knee disability as there is no medical basis for this claim.

Furthermore, the examiner stated that the Veteran's gout is less likely than not aggravated beyond its natural progression by his service connected right knee disability.  The examiner again reiterated that gout is a biochemical condition that results in crystal deposition in joints and excretion in urine.  The examiner stated that gout is not caused or aggravated by an underlying joint disturbance.  By contrast, the examiner noted that gout may aggravate an already existing arthritis joint as it can cause acceleration of joint degeneration if there is crystal deposition in the joint.  However, the examiner stated that there is no way for arthritis or other joint derangements to cause gout.  The examiner cited medical literature to support the conclusions. 

Therefore, the Board finds that service connection for gout, both on a direct and secondary basis, is not warranted as the medical evidence of record does not show a nexus between the Veteran's military service, to include his service connected disabilities, and his current diagnosis of gout.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).
 

ORDER

Entitlement to service connection for gout is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Hypertension

At the Veteran's March 2015 Board hearing, as well as in a March 2015  correspondence citing a medical treatise, the Veteran stated that two pain medications that he takes for his service connected right knee disabilities, specifically Indocin and Lortab, have caused his hypertension.  At the most recent VA examination, the examiner did not provide an opinion on whether these medications have caused or aggravated his hypertension.  Thereby, the Board finds that an addendum opinion is necessary to determine whether any medication that the Veteran takes for his service connected right knee disability either causes or aggravates his current hypertension. 

Right Knee Disabilities

Additionally, during the Veteran's March 2015 Board hearing, the Veteran discussed his right knee disability and specifically his claims for entitlement to a rating in excess of 20 percent for right knee instability, and entitlement to a rating in excess of 10 percent for right knee degenerative joint disease, status post meniscectomy and patella spurs.  As the Veteran had an August 2012 formal appeal to the Board regarding this issue in the record at the time of this hearing, the Board finds that it has jurisdiction over this issue.  

The Veteran's right knee disabilities are currently rated each as 10 percent disabling under Diagnostic Code 5010, which considers limitation of motion, and 20 percent disabling under Diagnostic Code 5257, which considers instability of the knee.  Both of the Veteran's knee issues are inextricably intertwined and must both be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

A VA examination occurred in June 2014.  The report for that examination includes range of motion measurements for the Veteran's knee, to include descriptions of the effect of pain on the Veteran's functioning and whether the Veteran has additional functional loss following repetitive use of his knees.  

However, the examination does not specify whether the range of motion measurements were taken on active motion, passive motion, weight bearing, and/or non-weight bearing.  In addition, the examiner did not indicate that he was unable to perform range of motion testing on active, passive, weight bearing, or non-weight bearing or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight bearing, and non-weight bearing motion.  In that regard, the Board observes that a new precedential opinion that directly impacts this case was issued by the Court of Appeals for Veterans Claims (Court).  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 (2016) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Here, the March 2013 VA examination report does not comply with Correia because it does not include range of motion testing on active, passive, weight bearing, and non-weight bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may adequately be assessed under the provisions of 38 C.F.R. § 4.59.  Accordingly, the Veteran must be afforded a new VA knee examination that complies with Correia and includes all necessary information in view of 38 C.F.R. § 4.59.

Arrhythmia/Fibrillation, Sleep Apnea, Diabetes, TDIU, Automobile and Adaptive Equipment

Additionally, the following five issues must be remanded in order for the RO to schedule a video hearing conference before a member of the Board: entitlement to service connection for arrhythmia/fibrillation, entitlement to service connection for sleep apnea, entitlement to service connection for diabetes, entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities, and entitlement to automobile and adaptive equipment or adaptive equipment only.  In August 2012, the Veteran submitted an Appeal to the Board for the above issues and requested a hearing before a member of the Board by live video conference.  In April 2017, the above issues were certified to the Board.  However, the Veteran has not yet been scheduled for a hearing before a Board member.  Therefore, on remand, the RO must schedule the Veteran for a video conference hearing at his local VA office. 

Residual Surgical Scar & Temporary Total Evaluation for Right Knee Disability

As an initial matter, in February 2017, the RO granted service connection for residual surgical scar, right knee with an evaluation of 0 percent from June 1, 2011 and established a temporary total evaluation of 100 percent for degenerative joint disease, status post meniscectomy and patella spurs from June 1, 2011 to August 1, 2011.  In March 2017, the Veteran submitted a notice of disagreement with the February 2017 rating decision.  

However, a Statement of the Case has not been issued for either issue; therefore, the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2016) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. Furnish the Veteran with a Statement of the Case pertaining to the issues of an increased rating for residual surgical scar of the right knee and entitlement to an extension of the period of temporary total evaluation for the Veteran's right knee degenerative joint disease, status post meniscectomy and patella spurs.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

3.  Forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA addendum opinion.   

4. After reviewing the record, and with consideration of the Veteran's statements and the medical treatise provided by the Veteran, the examiner is asked to address the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by any medication taken for his service connected right knee disability?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was permanently worsened (aggravated) by any medication taken for his service connected right knee disability?

The examiner must specifically discuss the medications Indocin and Lortab.

The VA examiner should indicate that the claims file was reviewed.  For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

5.  Schedule the Veteran for a VA knee examination to determine the current nature and severity of his service connected right knee disabilities.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the service connected disability.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must address the following:

a)  Pursuant to Correia, the examination should record the results of range of motion testing for pain on both active and passive motion and in weight bearing and non-weight bearing for BOTH knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination results should be recorded using VA Form 21-0960M-9, May 2013, Knee and Lower Leg Conditions Disability Benefits Questionnaire (DBQ), or a more recent revision of that DBQ, if possible.

In recording the ranges of motion for the Veteran's knees, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service connected left and right knee disabilities. If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner must note that the record was reviewed. The examiner must provide a complete rationale for any opinion expressed.

6. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record. 

7. Additionally, the RO must schedule the Veteran for a video conference hearing before a Veterans Law Judge regarding the issues of entitlement to service connection for arrhythmia/fibrillation, entitlement to service connection for sleep apnea, entitlement to service connection for diabetes, entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities, and entitlement to automobile and adaptive equipment or adaptive equipment only.

8.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

9.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


